DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 21-40 have been reviewed and are under consideration by this office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/03/2022 and 03/03/2022 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
	Priority
The office acknowledges that priority is claimed in parent application # 16/023,623 with a priority date of 06/29/2018. 

Drawings
The drawings submitted on 03/03/2022 have been reviewed and are considered acceptable.

Specification
The specification filed on 03/03/2022 has been reviewed and accepted.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 21-40 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Step One - First, pursuant to step 1 in the January 2019 Guidance on 84 Fed. Reg. 53, the claim(s) 21-40 is/are directed to statutory categories.
Step 2A, Prong One – The claims are found to recite limitations that set forth the abstract idea(s), namely in independent claims 21, 35, and 40 recite a series of steps for abstract idea:
Regarding Claims 21, 35, and 40:
method for providing a customized user experience, the method comprising: upon determining the presence of the user at the merchant location, accessing a preference score indicating a preferred level of interaction; (observation)
determining an emotion of the user… of the user in the merchant location; (judgment/opinion)
assigning a first preference metric based on the emotion; (judgment/evaluation)
 varying the preference score based on the first preference metric to generate an updated preference score; and (evaluation)
causing the updated preference score to be….  (evaluation)
wherein the preference score is based on an input by the user... (evaluation)
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea groupings of “Mental processes—concepts performed in the human mind” (observation, evaluation, judgment, opinion). Each limitation can be practically performed in the human mind, for example as shown above determining the presence of a user at a location is an observation. The remaining limitations are further classified above.
Even if the claims were not capable of being performed in the human mind. The claims as a whole directed towards monitoring  customers in a store to determine is assistance is needed which falls under the grouping of “Certain methods of organizing human activity” — commercial or legal interactions (including marketing or sales activities or behaviors;) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Step 2A, Prong Two - This judicial exception is not integrated into a practical application. The independent claims utilize at least an receiving a plurality of electromagnetic signals generated by a plurality of sensors, determining a presence of a mobile device at a merchant location based on the electromagnetic signals, based on a video, the mobile device, displayed on an agent mobile device, a graphical user interface displayed on the mobile device, at least one processor; a memory, and non-transitory computer-readable medium.  The Examiner notes that the limitation determining an emotion of a user based on a video… under the broadest reasonable interpretation could include a person watching the video on a generic computer to determine the user’s emotion. The elements of displayed on an agent mobile device, based on a video, a graphical user interface displayed on the mobile device, at least one processor; a memory, and non-transitory computer-readable medium are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The elements of receiving a plurality of electromagnetic signals generated by a plurality of sensors, determining a presence of a mobile device at a merchant location based on the electromagnetic signals, the mobile device amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h). 
Step 2B - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the elements of displayed on an agent mobile device, a graphical user interface displayed on the mobile device, at least one processor; based on a video, a memory, and non-transitory computer-readable medium are performing the steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f). The elements of receiving a plurality of electromagnetic signals generated by a plurality of sensors, determining a presence of a mobile device at a merchant location based on the electromagnetic signals, the mobile device amount to no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).   
Regarding Claim(s) 22, 27-30, 32-34, 36, and 38-39 the claim(s) further narrows the abstract idea and/or recite additional elements previously rejected in the independent claims.
Regarding Claim(s) 23-24, the claims recite the additional element(s) of a trained machine learning algorithm and deep learning algorithm. The machine learning elements are recited at a high level of generality. In Steps 2A- Prong 2 and 2B this element amounts steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f).
Regarding Claim(s) 25, the claims recite the additional element(s) of separating the video into a plurality of video frames, the plurality of video frames including the at least one frame of the video. In Steps 2A- Prong 2 and 2B this element amounts steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 26, the claims recite the additional element(s) of video of the user is captured by an image sensor of the agent mobile device. In Steps 2A- Prong 2 and 2B this element amounts steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Regarding Claim(s) 31 and 37, the claims recite the additional element(s) of recording, by a microphone. In Steps 2A- Prong 2 and 2B this element amounts steps would be no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) and no more than generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h).
Accordingly, the claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim(s) 21, 22, 25, 26, 28-30, 33-36,  and 39-40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334 A1) in view of Drenkard (US 20180277252 A1).
	Regarding Claim(s) 21, 35, and 40.  A computer-implemented method for providing a customized user experience, the method comprising: receiving a plurality of electromagnetic signals generated by a plurality of sensors; (See Hurewitz, [0031]; the beacon 160 may emit an electromagnetic signal that can be received and interpreted by an antenna found on that device 134. In one embodiment, the beacon emits a Bluetooth signal, such as a Bluetooth Low Energy (or BLE) signal, that is detected and interpreted by the Bluetooth technology that is currently incorporated into most modern mobile devices 134. The signal sent from the beacon 160 identifies this particular beacon 160 to an app running on the user's mobile device 134. The app can communicate with a remote server computer to identify the beacon 160 and thereby confirm that the device 134 is located within the retail store 102 and further see Hurewitz, [0038]; The store sensor server 260 receives information from the various sensors 152 in the store 102 in order to create the customer follow-along system 150. Additional details about the store sensor server 260 are set forth below.).
 determining a presence of a mobile device at a merchant location based on the electromagnetic signals, the mobile device being associated with a user; (See Hurewitz, [0021]; The retail store system 100 also includes a customer follow-along system 150 to track customer movement within the retail space 102 and to monitor customer interaction with the physical retail products 110 and the virtual display 120. The customer follow-along system 150 is useful to retailers who wish to understand the traffic patterns of customers 130, 132 around the floor of the retail store 102. To implement the tracking system, the retail space 102 is provided with a plurality of sensors 152 (indicated by boxes containing an "x" in FIG. 1). The sensors 152 are provided to detect customers 130, 132 as they visit different parts of the store 102 and further see Hurewitz, [0030]; In addition to the customer follow-along system 150, the retail store 102 also utilizes a beacon device 160 near the store's entrance 104. This beacon device emits a signal that is detected by the customer's mobile device 134 when they enter the store. The beacon 160 may take the form of a sound emitting device that emits a tone that is inaudible to humans but may be detected by the microphone embedded into the user's mobile device 134).
determining an emotion of the user based on a video of the user in the merchant location; (See Hurewitz, [0023]; Sensors 152 may take the form of visual or infrared cameras that view different areas of the retail store space 102. Computers analyze those images to locate individual customers 130, 132. Sophisticated algorithms on those computers distinguish between individual customers 130, 132, using techniques such as facial recognition. Motion sensors could also be used that do not create detailed images but track the movement of the human body and further see Hurewitz, [0029]; Sensors 152 located near the physical products 110 or the virtual display 120 can track and record the customer's emotional reaction to the physical products 110 and the products displayed on the virtual display. Because the customer's location within the retail store 102 is known by the sensor's 170, emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130… In this way, product interaction data would be collected for the physical products 110, and the interaction data would be aggregated and used to determine the emotions of the customer 130).
assigning a first preference metric based on the emotion; (See Hurewitz, [0029]; Because the customer's location within the retail store 102 is known by the sensor's 170, emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130. One or more sensors 152 identify the product 110 that the customer 132 was interacting with, and detect the customer 132's anatomical parameters such as skeletal joint movement or facial expression. In this way, product interaction data would be collected for the physical products 110, and the interaction data would be aggregated and used to determine the emotions of the customer 130 and further see Hurewitz, [0053]; Interaction may include touching a product, reading an information sheet about the product, or simply looking at the product for a period of time. In the preferred embodiment, the sensors 152 provide enough data about the customer's reaction to the product so that programming 458 can assign an emotional reaction to that interaction. The product interaction and the customer's reaction are then stored in the profile database as data 478).
While Hurewitz teaches notifying an agent device that a customer needs (prefers) wants interaction from the agent by displaying on the agent device (See Hurewitz, [0063]; in-store customer service request server 270 will notify a clerk 140 that a customer 130 located elsewhere in the store needs assistance), Hurewitz does not appear to further teach: upon determining the presence of the user at the merchant location, accessing a preference score indicating a preferred level of interaction; However, Hurewitz in view of the analogous art of Drenkard (i.e. customer service and interaction) does teach the above limitation: (See Drenkard, [0010]; In some embodiments, the computing platform may determine a preferred contact method for contacting the patient based on the PEI score associated with the patient, and output the preferred contact method to the display device and further see Drenkard, [0031]; In some instances, the person engagement index may be used (e.g., by the computing platform) to provide personalized care according to an interactive care model in inpatient and/or outpatient contexts. The computing platform may use the person engagement index to provide automated treatment recommendations and effectiveness ratings. Such recommendations may include recommendations to adjust one or more of a patients rounding schedule, a patient medication schedule, and a patient reminder schedule. Furthermore, effectiveness ratings of original and/or modified patient rounding schedules, patient medication schedules).

varying the preference score based on the first preference metric to generate an updated preference score. (See Drenkard, [0050]; As further discussed below, the PEI score may be determined (e.g., by person engagement computing platform 110) based on several PEI factor sub-scores indicating, for example, a technology use in healthcare factor of the PEI score. The PEI score may be a weighted average of the PEI factor sub-scores. Other patient information, such as preferred contact method, may affect a particular PEI factor sub-score (and correspondingly the PEI score). For example, a preferred contact method of “text message” or “email” may indicate a relatively high technology use in healthcare sub-score as compared to a “telephone” preferred contact method).
causing the updated preference score to be displayed on an agent mobile device. (See Drenkard, [0098]; The person engagement computing platform 110 may execute such rules and update the PEI score accordingly. After updating and/or adjusting the PEI score, person engagement computing platform 110 may cause the updated PEI score to be displayed at one or more of provider management console 120, patient bedside device 130, provider mobile device 150, and patient mobile device 160). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz including notifying an agent device that a customer needs (preference) the agent to provide assistance by displaying on the agent device with the teachings of Drenkard including the preference scoring and interaction level in order to better serve a customer’s needs and provide personalized service tailored to each person. (See Drenkard, [0043]; The PEI score may be expressed as a value falling within a particular scale (e.g., 0 to 100). Using a patient treatment plan, healthcare may be tailored and personalized for the individual person based on his or her PEI score).
	Further regarding Claim(s) 35. A system for providing a customized user experience, comprising: at least one processor; and a memory storing instructions to cause the processor to perform operations comprising: (See Hurewitz, [0046-47]; Data communications with the network 310 are controlled and interpreted by a processor 330 utilizing programming stored in a tangible, non-transitory memory 340….The processor 330 is under the control of programming instructions 350, 360 stored in the memory 340 of the computer 300. The memory 340 preferably includes non-transitory, non-volatile memory such as a hard disk or flash memory to ensure that data and instructions are not lost when power is removed from the computer 300. To improve efficiency, the processor 330 may load software stored in non-volatile memory into faster, but volatile RAM).
	Further regarding Claim(s) 40. A non-transitory computer-readable medium including instructions that when executed by at least one processor cause the at least one processor to perform a method for providing a customized user experience, the method comprising: (See Hurewitz, [0046-47]; Data communications with the network 310 are controlled and interpreted by a processor 330 utilizing programming stored in a tangible, non-transitory memory 340….The processor 330 is under the control of programming instructions 350, 360 stored in the memory 340 of the computer 300. The memory 340 preferably includes non-transitory, non-volatile memory such as a hard disk or flash memory to ensure that data and instructions are not lost when power is removed from the computer 300. To improve efficiency, the processor 330 may load software stored in non-volatile memory into faster, but volatile RAM).
	causing a notification indicating a suggested level of interaction be displayed on an agent mobile device. (See Hurewitz, [0063]; In other embodiments, the in-store customer service request server 270 will notify a clerk 140 that a customer 130 located elsewhere in the store needs assistance. In this case, the server 270 may provide the following information to the display 550 and further see Hurewitz, [0067]; The clerk receiving this notification could then travel to the location of the customer needing assistance. The store sensor server 260 could continue tracking the location of the customer 130 and the clerk 140, provide the clerk 140 updates on where the customer 130 is located).
	Regarding Claim(s) 22. Hurewitz/Drenkard further teach: The computer-implemented method of claim 21, wherein the preference score is based on an input by the user via a graphical user interface displayed on the mobile device. (See Hurewitz, [0032]; For instance, a customer 130 may enter the store 102 and open an app on their mobile device 134. The app can provide an interface allowing the customer 130 to request the assistance of a sales clerk 140. The app on the mobile device 134 can identify the store 102 and the customer's particular location within the store 102 to a central server, which can then send a service request to a sales clerk 140 via their mobile device 144. In most cases, the app running on the customer's device 134 will have knowledge of the customer's identity, which can be used to collect data about the customer from the store's own databases and further see Hurewitz, [0052]; These parameters allow the store sensor server to distinguish the customer 130 from other customers 132, recognize the customer 130 in the future, and compare the tracked customer 130 to customers that have been previously identified. As explained above, these characteristics may be physical characteristics of the customer 130, or digital data signals received from devices (such as device 134) carried by the customer 130. Once the characteristics are defined by programming 452, they can be compared to characteristics 472 of profiles that already exist in the database 470). The Examiner notes that Hurewitz teaches factors used to create the preference score while Drenkard more explicitly teach the preference score. Therefore, the combination of Hurewitz/Drenkard is relied upon to teach the entirety of the limitation.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz including notifying an agent device that a customer needs (preference) the agent to provide assistance by displaying on the agent device with the teachings of Drenkard including the preference scoring and interaction level in order to better serve a customer’s needs and provide personalized service tailored to each person. (See Drenkard, [0043]; The PEI score may be expressed as a value falling within a particular scale (e.g., 0 to 100). Using a patient treatment plan, healthcare may be tailored and personalized for the individual person based on his or her PEI score).
Regarding Claim(s) 25. The computer-implemented method of claim 23, wherein determining the emotion of the user based on the video of the user further comprises separating the video into a plurality of video frames, the plurality of video frames including the at least one frame of the video. (See Hurewitz, [0029]; Sensors 152 located near the physical products 110 or the virtual display 120 can track and record the customer's emotional reaction to the physical products 110 and the products displayed on the virtual display. Because the customer's location within the retail store 102 is known by the sensor's 170, emotional reactions can be tied to physical products 110and further see Hurewitz, [0056]; A video camera 540 creates still and video images of what is seen by the wearer of the device 500, which can be stored locally in computing system 530 or transmitted to a remote computing device over the connected networks. A display 550 is also formed on one of the lens elements 520 of the device 500).
Regarding Claim(s) 26. The computer-implemented method of claim 21, wherein the video of the user is captured by an image sensor of the agent mobile device. (See Hurewitz, [0056]; FIG. 5 shows a smart wearable mobile device 500 that may be utilized by a store clerk 140 as mobile device 144. In particular, FIG. 5 shows a proposed embodiment of Google Glass by Google Inc., as found in U.S. Patent Application Publication 2013/0044042. In this embodiment, a frame 510 holds two lens elements 520. An on-board computing system 530 handles processing for the device 500 and communicates with nearby computer networks, such as private network 205 or the Internet 210. A video camera 540 creates still and video images of what is seen by the wearer of the device 500, which can be stored locally in computing system 530 or transmitted to a remote computing device over the connected networks).
Regarding Claim(s) 28 and 36. The computer-implemented method of claim 21, wherein the method further comprises: monitoring a behavior of the user; (See Hurewitz, [0004-0005]; The location and view direction of the employee is then used to match that customer to a profile being maintained by the sensors monitoring the movement of the customer within the retail store. Once the customer is matched to a profile, information about the customer's current visit is downloaded to the smart wearable device. If the profile is matched to a customer record, data from previous customer interactions with the retailer can also be downloaded to the wearable device, including major past purchases and status in a retailer loyalty program…. In another embodiment, the customer utilizes an app running on a mobile device to request assistance when the customer is within a physical store environment. The app is able to use audible or Bluetooth beacons to identify the customer's location as being within a particular store. In some embodiments, the app identifies the customer's exact location within the store. When the customer desires assistance, their mobile device will send a request to a server device).
assigning a second preference metric based on the monitored behavior; and (See Hurewitz, [0053]; In the preferred embodiment, the sensors 152 provide enough data about the customer's reaction to the product so that programming 458 can assign an emotional reaction to that interaction. The product interaction and the customer's reaction are then stored in the profile database as data 478. and further see Hurewitz, [0088]; Each interaction 830 with the virtual product display 120 can also be tracked as described in the related applications. These data elements 800, 810, 820, and 830 can also be linked to browsing session data 840 and on-line purchase data 850 that is tracked by the e-commerce server 240. This creates a vast reservoir 860 of information about a customer's purchases and behaviors in the retailer's physical stores, e-commerce website, and virtual product displays).
aggregating the first preference metric and the second preference metric; (See Hurewitz, [0087]; In step 755, the system repeats steps 705-750 for a plurality of individuals within the retail store 102, and then aggregates that interaction data. The interaction data may include sensor data showing where and when customers moved throughout the store 102, or which products 110 the customers were most likely to view or interact with. The data could include information about the number of individuals at a particular store location 102). The Examiner notes that Hurewitz teaches a plurality of preference metrics.
wherein the updated preference score is generated based on the aggregation of the first preference metric and the second preference metric. (See Drenkard, [0050]; As further discussed below, the PEI score may be determined (e.g., by person engagement computing platform 110) based on several PEI factor sub-scores indicating, for example, a technology use in healthcare factor of the PEI score. The PEI score may be a weighted average of the PEI factor sub-scores. Other patient information, such as preferred contact method, may affect a particular PEI factor sub-score (and correspondingly the PEI score). For example, a preferred contact method of “text message” or “email” may indicate a relatively high technology use in healthcare sub-score as compared to a “telephone” preferred contact method). The Examiner notes that Drenkard discloses several sub-score factors being used to determine the score.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz including notifying an agent device that a customer needs (preference) the agent to provide assistance by displaying on the agent device with the teachings of Drenkard including the preference scoring and interaction level in order to better serve a customer’s needs and provide personalized service tailored to each person allow for multiple factors when determining score. (See Drenkard, [0043]; The PEI score may be expressed as a value falling within a particular scale (e.g., 0 to 100). Using a patient treatment plan, healthcare may be tailored and personalized for the individual person based on his or her PEI score and further see Drenkard, [0042]; proactive approach to healthcare factor may further include several sub-factors pertaining to various engagement domains, including an activation/motivation sub-factor, a patient preferences sub-factor, and a psychosocial support sub-factor. A patient preferences sub-factor may measure a person's preferences regarding self-managing care and seeking assistance for health issues).
 Regarding Claim(s) 29. The computer-implemented method of claim 28, wherein the behavior of the user is determined based on the plurality of electromagnetic signals. See Hurewitz, [0005]; In another embodiment, the customer utilizes an app running on a mobile device to request assistance when the customer is within a physical store environment. The app is able to use audible or Bluetooth beacons to identify the customer's location as being within a particular store. In some embodiments, the app identifies the customer's exact location within the store. When the customer desires assistance, their mobile device will send a request to a server device). 
Regarding Claim(s) 30. The computer-implemented method of claim 28, wherein the behavior of the user is determined based on the video of the user. (See Hurewitz, [0078]; FIG. 7 shows a method 700 for collecting customer data analytics in a physical retail store using store sensors 152 and store sensor server 260. In step 705, a sensor 152 detects a customer 130 at a first location. The sensor 152 may be a motion sensor, video camera, or other type of sensor that can identify anatomical parameters for a customer 130. For example, a customer 130 may be recognized by a facial recognition, or by collecting a set of data related to the relative joint position and size of the customer 130's skeleton and further see Hurewitz, [0083]; In step 735, the sensors 152 recognize an interaction between the customer 130 and a product 110 at a given location. This could be as simple as recognizing that the customer 130 looked at a product 110 for a particular amount of time. The information collected could also be more detailed. For example, the sensors 152 could determine that the customer 130 sat down on a couch or opened the doors of a model refrigerator. The product 110 may be identified by image analysis using a video camera sensor 152).
Regarding Claim(s) 33 and 39. The computer-implemented method of claim 21, wherein the method further comprises receiving a history of a plurality of transactions associated with the user, (See Hurewitz, [0049]; the database 370 utilized by the customer information database server 220 contains customer-related data. This database may include, for each customer, a user ID, personal information such as name and address, on-line shopping history, in-store shopping history, web-browsing history, in-store tracking data, user preferences, saved product lists, a payment method uniquely associated with the customer such as a credit card number or store charge account number, a shopping cart, registered mobile device(s) associated with the customer, loyalty program points and information, and customized content for that user, such as deals, coupons, recommended products, and other content customized based on the user's previous shopping history and purchase history. 
wherein the updated preference score is generated based on the transaction history. (See Drenkard, [0105-106]; In some embodiments, the patient record 400 may include a PEI field 410 for storing a PEI score in the patient record 400. In some instances, at step 302, the patient record 400 may already store a PEI score determined at a previous time (e.g., during a previous visit to a same or different medical facility). In these instances, the EMR system 140 may retrieve the stored PEI score 410 and transmit it to person engagement computing platform 110 at step 202… [0106] At step 303, person engagement computing platform 110 and/or PEI calculation module 113a may estimate an initial person engagement index (PEI) score based on preliminary information. In some embodiments, if patient record 400 already contained a PEI score 410, person engagement computing platform 110 may use the stored PEI score 410 as the initial PEI score. An estimated initial PEI score may, in some embodiments, be determined based on one or more items of patient information obtained in steps 301 and/or 302 and further see Drenkard, [0150]; At step 316, based on the received content interaction information, person engagement computing platform 110 and/or PEI calculation module 113a may optionally update the PEI score. In some embodiments, person engagement computing platform 110 may raise a PEI score based on content interaction information showing a high engagement with the educational content. For example, based on a patient with a relatively low PEI score viewing detailed and/or advanced educational content, the patient's PEI score may be adjusted upwards. In some embodiments, person engagement computing platform 110 may implement rules to adjust the PEI score based on PEI score thresholds).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz including notifying an agent device that a customer needs (preference) the agent to provide assistance by displaying on the agent device with the teachings of Drenkard including the preference scoring and interaction level in order to better serve a customer’s needs and provide personalized service tailored to each person allow for multiple factors when determining score. (See Drenkard, [0043]; The PEI score may be expressed as a value falling within a particular scale (e.g., 0 to 100). Using a patient treatment plan, healthcare may be tailored and personalized for the individual person based on his or her PEI score and further see Drenkard, [0042]; proactive approach to healthcare factor may further include several sub-factors pertaining to various engagement domains, including an activation/motivation sub-factor, a patient preferences sub-factor, and a psychosocial support sub-factor. A patient preferences sub-factor may measure a person's preferences regarding self-managing care and seeking assistance for health issues).
Regarding Claim(s) 34. The computer-implemented method of claim 33, wherein the transaction history includes at least one of a time spent before making the plurality of transactions or a degree of assistance received before making the plurality of transactions. (See Hurewitz, [0026-27]; The system 150 may also track which physical products 110 the customer 130 viewed, how long the customer 130 looks at a particular item, and which products were viewed as images on a virtual display 120. A heat map of store shopping interactions can be provided for a single customer 130, or for many customers 130, 132. The heat maps can be strategically used to decide where to place physical products 110 on the retail floor, and which products should be displayed most prominently for optimal sales… If the customer 130 leaves the store 102 without self-identifying or making a purchase, and if the sensors 152 were unable to independently associate the customer 130 with a known customer in the store's customer database, the tracking data for that customer 130 may be stored and further see Hurewitz, [0032]; Thus the service request received on device 144 can inform the sales clerk 140 of the customer's location within the store, their past buying habits in the physical store 102, their browsing habits at a website affiliated with the store 102, the amount of purchases made by the customer 130).
Claim(s) 23-24  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334 A1) in view of Drenkard (US 20180277252 A1) and Krupat et al. (US 20180303397 A1).
Regarding Claim(s) 23. The computer-implemented method of claim 21, wherein determining the emotion of the user based on the video of the user comprises matching, using a [trained machine learning algorithm], at least one frame of the video to at least one frame of a facial expression stored in the database. (See Hurewitz, [0029]; Sensors 152 located near the physical products 110 or the virtual display 120 can track and record the customer's emotional reaction to the physical products 110 and the products displayed on the virtual display. Because the customer's location within the retail store 102 is known by the sensor's 170, emotional reactions can be tied to physical products 110 that are found at that location and are being viewed by the customer 130. One or more sensors 152 identify the product 110 that the customer 132 was interacting with, and detect the customer 132's anatomical parameters such as skeletal joint movement or facial expression. In this way, product interaction data would be collected for the physical products 110, and the interaction data would be aggregated and used to determine the emotions of the customer 130 and further see Hurewitz, [0078]; Assuming that anatomical parameters are recognized that are sufficient to identify an individual, step 710 determines whether the detected parameters for the customer 130 matches an existing profile stored within the store sensor server 260 and further see Hurewitz, [0084]; In step 745, the customer's emotional reactions to the interaction with the product 110 may be detected. This detection process would use similar methods and sensors as was described in connection with the virtual display 120 in the incorporated parent applications, except that the emotional reactions would be determined based on data from the store sensors 152 instead of the virtual display sensors 246, and the analysis would be performed by the store sensor server 260 instead of the virtual display 120. The detected emotional reactions to the product would also be stored in the profile maintained by the store sensor server 260).
While Hurewitz teaches determining emotions of a user based on video matching, Hurewitz does not appear to teach the use of a machine learning model. However, Hurewitz/Drenkard in view of the analogous art of Krupat (i.e. image analysis) does teach the  limitation: (See Krupat, [0092]; The classifiers can be used as part of a supervised machine learning technique, where the machine learning technique can be trained using “known good” data. Once trained, the machine learning technique can proceed to classify new data that is captured and further see Krupat, [0114]; GIG. 19 illustrates a system diagram for deep learning for emotion analysis. Emotion analysis can be based on image analysis and representation for emotional metric threshold evaluation).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz/Drenkard including  determining emotions of a user based on video matching with the teachings of Krupat including the machine learning model in order to improve the classification techniques of emotions to better analyze customer interactions. (See Krupat, [0093]; The SVM can construct one or more hyperplanes that can be used for classification. The hyperplane that has the largest distance from the nearest training point can be determined to have the best separation. The largest separation can improve the classification technique by increasing the probability that a given data point can be properly classified and Krupat, [0114]; The understanding of mental states can be used in a variety of fields, such as improving marketing analysis, assessing the effectiveness of customer service interactions and retail experiences).
Regarding Claim(s) 24. The computer-implemented method of claim 23, wherein the machine-learning algorithm comprises a deep learning algorithm trained to match video frames to corresponding user emotions. (See Krupat, [0114]; GIG. 19 illustrates a system diagram for deep learning for emotion analysis. Emotion analysis can be based on image analysis and representation for emotional metric threshold evaluation and further see Krupat, [0132-0135]; Various techniques can be used to determine what to do with the aging data. For example, after a week, the cognitive state data for an individual may be less relevant for determining current cognitive or emotional state, but can still maintain relevance for making comparisons of moods, emotions, cognitive states, determining trends, and so on. Over time, the data can be aggregated to time intervals….  The emotional intensity metric threshold can include an intensity of an emotion and can be based on a percentage, a numerical value, a subjective value, or a comparative value. In embodiments, the threshold value can be based on evaluation of facial movements of the user. The threshold value based on facial movements can be based on the facial action coding system (FACS)… Image data is collected from a group of users and is analyzed for emotional content. An emotion that exceeds a threshold can increase in intensity as the emotion forms, and decrease in intensity as the emotion wanes. The collected self-images from the user can be collated. The collated frames can include frames collected before a given emotion exceeds a threshold and frames collected after the threshold has been initially exceeded).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz/Drenkard including  determining emotions of a user based on video matching with the teachings of Krupat including the machine learning model in order to improve the classification techniques of emotions to better analyze customer interactions. (See Krupat, [0093]; The SVM can construct one or more hyperplanes that can be used for classification. The hyperplane that has the largest distance from the nearest training point can be determined to have the best separation. The largest separation can improve the classification technique by increasing the probability that a given data point can be properly classified and Krupat, [0114]; The understanding of mental states can be used in a variety of fields, such as improving marketing analysis, assessing the effectiveness of customer service interactions and retail experiences).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334 A1) in view of Drenkard (US 20180277252 A1) and Idan et al. (US 20080152122 A1).
Regarding Claim(s) 27. While Hurewitz/Drenkard teach preference scores and notifying agents, neither appear to teach: The computer-implemented method of claim 26, wherein the method further comprises: comparing the preference score to a predetermined threshold; and causing an indication to monitor the user from a distance to be displayed on the agent mobile device based on the comparison. However, Hurewitz/Drenkard in view of the analogous art of Idan (i.e. customer interactions and modeling) does teach the above limitation: (See Idan, [0018]; The data, features, parameters, or rules are transferred from storage 134 or directly from capturing/logging unit 132 without being stored, to automated quality monitoring component 136 which executes the actual evaluation method, detailed in association with FIG. 2 and FIG. 3 below, and obtains one or more partial scores for the interaction, each partial score associated with one or more features, and a total score for the interaction. If one of the partial scores or the total score or their trend exceeds a predetermined threshold, or meets other criteria, such as belonging to the top/bottom predetermined percentage, or is more/less than a predetermined times an average partial or total score, or provides certain information a command may be sent to alert generation component 138. The alert can take any form, such as transferring a call, providing an on-screen alert, sending an e-mail, fax, SMS, telephone message or others to a person in charge, updating a database or other actions. The person in charge preferably receives also the interaction or the relevant data. If the alert is a real-time alert, a live connection for monitoring or for intervening in the call as long as it is continued is preferably sent to the person in charge, so that he or she can listen and take part in the call).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz/Drenkard including preference scores and notifying agents with the teachings of Idan including preference thresholds and notifying agents to monitor customers in order to better know when intervention is needed. (See Idan, [0006]; it is desired that outstanding interactions are notified to a supervisor, or another person within the organization. It is also desired that real-time or near-real-time alert is generated for such interactions, or agent quality trend where there might be room for effective reparative intervention).
Claim(s) 31 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334 A1) in view of Drenkard (US 20180277252 A1) and Rider et al. (US 9836756 B2).
Regarding Claim(s) 31 and 37. aggregating the first preference metric, the second preference metric, and the third preference metric; (See Hurewitz, [0087]; In step 755, the system repeats steps 705-750 for a plurality of individuals within the retail store 102, and then aggregates that interaction data. The interaction data may include sensor data showing where and when customers moved throughout the store 102, or which products 110 the customers were most likely to view or interact with. The data could include information about the number of individuals at a particular store location 102). The Examiner notes that Hurewitz teaches a plurality of preference metrics.
wherein the updated preference score is generated based on the aggregation of the first preference metric, the second preference metric, and the third preference metric. (See Drenkard, [0050]; As further discussed below, the PEI score may be determined (e.g., by person engagement computing platform 110) based on several PEI factor sub-scores indicating, for example, a technology use in healthcare factor of the PEI score. The PEI score may be a weighted average of the PEI factor sub-scores. Other patient information, such as preferred contact method, may affect a particular PEI factor sub-score (and correspondingly the PEI score). For example, a preferred contact method of “text message” or “email” may indicate a relatively high technology use in healthcare sub-score as compared to a “telephone” preferred contact method). The Examiner notes that Drenkard discloses several sub-score factors being used to determine the score.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz including notifying an agent device that a customer needs (preference) the agent to provide assistance by displaying on the agent device with the teachings of Drenkard including the preference scoring and interaction level in order to better serve a customer’s needs and provide personalized service tailored to each person allow for multiple factors when determining score. (See Drenkard, [0043]; The PEI score may be expressed as a value falling within a particular scale (e.g., 0 to 100). Using a patient treatment plan, healthcare may be tailored and personalized for the individual person based on his or her PEI score and further see Drenkard, [0042]; proactive approach to healthcare factor may further include several sub-factors pertaining to various engagement domains, including an activation/motivation sub-factor, a patient preferences sub-factor, and a psychosocial support sub-factor. A patient preferences sub-factor may measure a person's preferences regarding self-managing care and seeking assistance for health issues).
While Hurewitz/Drenkard teaches the use of a microphone, they do not appear to further teach recording the voice of a user. The computer-implemented method of claim 28, wherein the method further comprises: recording, by a microphone, a voice of the user; (Rider, [col. 2, line 50-col. 3, line 6], The user emotion detection module 108 may receive as inputs video or audio information. The video information may be captured by one or more cameras in the camera system. The audio information may be captured by microphones integrated into the cameras or from separate, standalone microphones. The user emotion detection module 108 may analyze one or more images from the video information to identify or infer user emotions and further see Rider, [col. 4, line 30-34]; During the interaction, the user's body language, facial expressions, or utterances may be analyzed to determine that the user 102 began the interaction with a neutral mood and ended the interaction with a negative mood).
 assigning a third preference metric based on the recorded voice; and  (Rider, col. 2, lines 64 -67]; Audio information may also be used separately or in combination with video information to separately identify an emotion or strengthen an inference of an emotion detected using video/image analysis. For example, based on video analysis, a user 102 that picks up a product from a shelf, frowns, and then places the product back on the shelf abruptly may be associated with one or more emotions, such as disgust, frustration, or anger);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz/Drenkard including the use of a microphone, preference scores and metrics with the teachings of Rider including voice recordings and preference metrics in order to better understand a customer’s interaction and preferences (Rider, col. 2, lines 64 -67]; Audio information may also be used separately or in combination with video information to separately identify an emotion or strengthen an inference of an emotion detected using video/image analysis. For example, based on video analysis, a user 102 that picks up a product from a shelf, frowns, and then places the product back on the shelf abruptly may be associated with one or more emotions, such as disgust, frustration, or anger).
Claim(s) 32 and 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hurewitz (US 20140365334 A1) in view of Drenkard (US 20180277252 A1) and Schubert et al. (US 20130124257 A1).
Regarding Claim(s) 32 and 38. The computer-implemented method of claim 31, wherein aggregating the first preference metric, the second preference metric, and the third preference metric includes weighting the first preference metric, the second preference metric, and the third preference metric based on a predetermined hierarchy. (See Schubert, [0049]; the scoring module determines an engagement score from the conversion rate factor and the secondary characteristics determined at blocks 204 and 206. In addition, the scoring module may use other factors such as data in past transactions with the customer or a social factor as described above. The various factors and data used to determine the engagement score may be individually weighted so that some factors have a greater impact on the engagement score than other factors. The weighting for particular factors may be configurable by a user and further see Schubert, [0069]; Calculations can involve any of a variety of biases or weights either inherent in the system or based upon individual preferences. The examples are meant to provide distinct interactions and describe how those interactions will influence the engagement score. In some cases, the interaction will influence multiple portions of the score but only a single aspect will be taken into account in the figure and discussion of the example). The Examiner interprets the inherent or individual weightings as a hierarchy of weights.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the disclosed invention to have combined the teachings of Hurewitz/Drenkard including notifying an agent device that a customer needs (preference) the agent to provide assistance by displaying on the agent device with the teachings of Schubert including the aggregated preference scoring, weighting, and interaction level in order to better serve a customer’s needs and facilitate a lasting relationship with the customer. The aggregation allows for the system to include specific metrics and weight the factors the user feels are most important. (See Schubert, [0019]; looking at the quantity of previous interactions does little to help determine an engagement level on its own. It is thus desirable to look deeper into these interactions to determine the overall quality of each interaction and whether the transaction had a net positive or negative effect on the customer/business relationship and further see Schubert, [0049]; In addition, the scoring module may use other factors such as data in past transactions with the customer or a social factor as described above. The various factors and data used to determine the engagement score may be individually weighted so that some factors have a greater impact on the engagement score than other factors. The weighting for particular factors may be configurable by a user).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEREMY L GUNN whose telephone number is (571)270-1728.  The examiner can normally be reached on Monday - Friday 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/J.L.G./Examiner, Art Unit 3624                                                                                                                                                                                                        




/MEHMET YESILDAG/Primary Examiner, Art Unit 3624